Citation Nr: 9928306	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal 
reflux disorder, claimed as due to undiagnosed illness.

4.  Entitlement to carpal tunnel syndrome, claimed as due to 
undiagnosed illness.

5.  Entitlement to service connection for degenerative joint 
disease of the right elbow, claimed as due to undiagnosed 
illness.

6.  Entitlement to an increased (compensable) disability 
rating for sebaceous cysts.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1968 to April 1976 
and from December 1990 to August 1991.  Persian Gulf service 
is indicated by the evidence of record.

This appeal arose from rating decisions of the Department of 
Veterans Affairs Regional Office in Waco, Texas (the RO).


REMAND

In his substantive appeal, VA Form 9, the veteran requested 
that he present testimony at a personal hearing before a 
member of the Board in Washington, D.C.  His claims folder 
was forwarded to the Board in July 1999.  A hearing was 
scheduled to be held on September 16, 1999.  On August 30, 
1999, the Board received a letter from the veteran asking 
that the hearing be rescheduled.  The veteran also asked if 
it was possible that the hearing be conducted at the RO.

In a letter dated September 9, 1999, the Board requested the 
veteran to indicate his preference with respect to a personal 
hearing.  The veteran responded by indicating that he desired 
a hearing before a member of the Board at the RO.

Because the Board may not proceed with an adjudication of the 
veteran' claim without affording him an opportunity for a 
Board hearing, a remand is required.  See 38 U.S.C.A. § 
7107(b) and 38 C.F.R. § 20.700(a) (1998).  Thus, to ensure 
full compliance with due process requirements, this case is 
remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.  

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


